Citation Nr: 0607382	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorders, including as secondary to service-connected 
residuals of compression fracture of the 7th thoracic 
vertebra.  

2.  Entitlement to service connection for lumbar spine 
disorders, including as secondary to service-connected 
residuals of compression fracture of the 7th thoracic 
vertebra.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945 and from December 1947 to October 1950.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As is noted above the veteran has two separate periods of 
active service.  His initial entrance examination in January 
1943 noted right dorsal scoliosis, that the right shoulder 
was dropped one inch lower, that the veteran was bow legged, 
and had left lumbar scoliosis.  He was separated from the 
service in November 1945.  

The veteran entered the service again in December 1947.  
During his second period of service, the veteran was injured 
in an automobile accident in February 1948.  Service medical 
records reveal he sustained a fracture of the 7th thoracic 
vertebra when he was thrown from his vehicle.  March 1950 
service medical records noted the veteran was still 
complaining of diffuse back pain at the levels of T12 and L1.  
March 1950 service medical records noted the veteran was 
seeking a dependency discharge, but was referred for a 
disability discharge based on the above complaints of back 
pain.  The veteran was discharged due to physical disability 
in October 1950.  

The veteran was examined by VA in March 1952.  VA X-rays 
taken in conjunction with the examination were interpreted as 
revealing an anatomical developmental variation present in 
the form of failure of complete bony fusion of the lamine of 
the first and second sacral segments posteriorly.  There was 
also definite narrowing and anterior wedging of the body of 
the 7th dorsal vertebra having the characteristic appearance 
of a residual of a compression fracture.  The dorsal and 
lumbosacral spines were otherwise normal.  Examination 
revealed the veteran's posture "lops down" with his 
shoulders dropped forward and there was a slight increase in 
anterior angulation at about the level of the 6th vertebra.  
The examiner noted it was unusual the veteran complained of 
pain at the level of the 12th dorsal and 1st lumbar vertebrae.  

Service connection was granted for the residuals of the 
fracture of the 7th thoracic vertebra in an April 1952 rating 
decision.  The veteran next filed a claim in January 2001.  

The claim filed by the veteran in January 2001 was for 
increased benefits for the service connected thoracic spine 
disorder.  After the RO denied that claim the veteran 
submitted VA X-rays of the cervical spine and requested 
service connection for disorders of the cervical and lumbar 
spines.  There seems to be some confusion as to whether the 
veteran's claim is based on a direct connection between the 
trauma in service and current cervical and spine disorders 
and/or if the claim is for secondary service connection.  The 
July 2002 rating decision framed the issues as claims based 
on secondary service connection, but then posed questions to 
VA examiners only as to any relationship between the trauma 
in service and the current disorders of the cervical and 
lumbar spine.  The Board has concluded that both alternatives 
must be developed and considered, in addition to any 
aggravation of the pre-existing scoliosis.  

The RO arranged for the veteran to be examined by VA on three 
occasions in February and December 2001, and August 2003.  
The December 2001 and August 2003 VA examination reports 
contain opinions relating to the relationship between the 
accident in service and the currently diagnosed cervical and 
lumbar spine disorders.  One VA examiner, in December 2001, 
stated the veteran had traumatic degenerative arthritis and 
discogenic disease of the thoracic, cervical and lumbar 
spines related to the accident in service.  The August 2003 
VA examiner stated the cervical and lumbar disorders were not 
related to the accident.  Neither opinion addressed any 
affects of the service connected disorder on the development 
of the current cervical and lumbar disorders.  It is unclear 
whether either VA examiner has a background in orthopedics.  
The Board has concluded the examination reports are 
inadequate for VA purposes.  The complexity of the questions 
presented requires an examination and opinion by a specialist 
in orthopedics.  

In addition, the VA examiner in August 2003 based his opinion 
on the lack of any documentation of back pain or symptoms 
between 1952 and 1997.  There are no medical records of 
treatment for any back disorders dated between April 1952 and 
July 1997 in the claims folder.  

The claims folder includes the veteran's records of treatment 
in service following the automobile accident.  There are VA 
records which include the current X-rays of  both the 
cervical and lumbar spines.  The RO in a November 2001 letter 
to the veteran told him they were requesting his "recent" 
VA treatment records.  In the March 2004 letter from the RO 
to the veteran, it is unclear that the records needed were 
not service records or those pertaining to the original 
injury in service, but records of post service treatment for 
back pain.  Based on the duplicate service medical records 
submitted by the veteran it is clear he was unaware of the 
evidence necessary to support his claim.  38 C.F.R. § 3.159 
(b)(2005).  The RO did not specifically request the veteran 
identify any records of treatment for back pain dated between 
April 1952 and July 1997.  The veteran has stated all his 
treatment was at VA but has never indicated when he first 
started receiving treatment after 1952.  Records of treatment 
for the back during that period may be of great probative 
value in determining the etiology of the current cervical and 
lumbar spine disorders.  

The veteran's claims must be remanded to obtain an 
examination and opinion from an orthopedist and to obtain any 
available records of treatment for back pain dated between 
1952 and 1997.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since April 1952 for 
back pain of the cervical, thoracic or 
lumbar spine.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  VA should request the complete 
records of hospitalization for treatment 
of the veteran at the U.S. Naval Hospital 
in Oakland, California commencing 
February 25, 1948 for compression 
fracture of the 7th thoracic vertebra.  

3.  After the development ordered in 
paragraphs 1 and 2 has been completed to 
the extent possible, VA should arrange 
for the veteran to be examined by an 
orthopedist.  The purpose of the 
examination is to determine the etiology 
of the veteran's currently diagnosed 
cervical and lumbar spine disorders.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should be 
informed the veteran has two separate 
periods of active service from January 
1943 to November 1945, and from December 
1947 to October 1950.  The examiner is 
asked to review the service medical 
records, specifically the January 1943 
entrance examination, the February 1948 
records of the injuries sustained in an 
automobile accident including a 
compression fracture of the 7th thoracic 
vertebra, service records from March to 
October 1950 which ended when the veteran 
was separated from the service due to 
physical disability, and the April 1952 
VA examination report and X-rays.  After 
examining the veteran and reviewing any 
available records of post service 
treatment for back pain, the orthopedist 
is asked to diagnose any current 
disorders of the cervical and lumbar 
spines and then answer the following 
questions:  

Is it at least as likely as not (50 
percent chance) that the  currently 
diagnosed degenerative disc disease and 
degenerative changes of the cervical 
spine began in service, and/or related to 
the trauma to the back incurred in the 
February 1948 automobile accident?

If not, is it at least as likely as not 
(50 percent chance) the currently 
diagnosed degenerative disc disease and 
degenerative changes of the cervical 
spine are causally related or due to the 
service-connected residuals of a 
compression fracture of the 7th thoracic 
vertebra?  

Did the veteran's scoliosis of the lumbar 
spine (noted on the January 1943 entrance 
examination) increase in severity in 
service?  If so, was the increase in 
severity in service beyond the nature 
course of such a disorder?  

If not, then is it at least as likely as 
not (50 percent chance) that the 
currently diagnosed sclerotic lesion of 
L2 and the mild to moderate degenerative 
joint disease of L5-S1 began in service, 
and/or is related to the trauma to the 
back incurred in the February 1948 
automobile accident?

If not, is it at least as likely as not 
(50 percent chance) the currently 
diagnosed disorders of the lumbar spine 
are causally related or due to the 
service-connected residuals of a 
compression fracture of the 7th thoracic 
vertebra?  

The examiner is asked to provide his 
reasons for any opinion expressed.  The 
orthopedist is asked to specifically note 
in his report if he is unable to answer 
the question/s posed or the information 
available provides an inadequate basis 
for rendering an opinion.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


